      CASE 0:16-cv-02547-SRN-LIB Document 245 Filed 03/19/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 United States of America,                            Case No. 16-CV-2547 (SRN/LIB)

                         Plaintiff,

            v.                                             AMENDED ORDER
                                                           CONFIRMING SALE
 William J. Mooney, et al.,

                         Defendants.


Michael R. Pahl, U.S. Department of Justice, Tax Division, PO Box 7238 Ben Franklin
Station, Washington, DC 20044 for Plaintiff.

William J. Mooney and Joni T. Mooney, P.O. Box 353, Little Falls, MN 56345, pro se
Defendants.


SUSAN RICHARD NELSON, United States District Court Judge

       This matter is before the Court on Plaintiff’s Motion to Amend Order Confirming

Sale [Doc. No. 235]. On January 22, 2020, this Court issued a Memorandum Opinion and

Order granting the Government’s Motion to Confirm Sale of Real Property [Doc. No. 227].

The Order confirmed the sale of the property at issue, ordered the IRS Property Appraisal

and Liquidation Specialists (“PALS”) to deliver a deed to the purchaser, and ordered

distribution of the sale proceeds as set forth in its motion. [Id. at 8-9]

       On March 5, 2020, the Government brought a Motion to Amend [the] Order

Confirming the Sale [Doc. No. 235]. The Declaration of Jennifer Breuchard, filed in

support of the motion, asserts that an error was made in calculating the amount of property
     CASE 0:16-cv-02547-SRN-LIB Document 245 Filed 03/19/20 Page 2 of 3



taxes due to the Morrison County Treasurer [Doc. No. 230]. As a result, Morrison County

is owed over $300 more than the Court ordered it to be paid.

       Defendants William J. Mooney and Joni T. Mooney oppose the motion to amend,

just as they had the original motion to confirm the sale, again recycling arguments

repeatedly addressed and rejected by this Court [Doc. Nos. 207, 221, 227]. Specifically,

the Mooneys assert that the Court lacks jurisdiction over the present case, and that counsel

for the United States lacks authority to bring this suit. [Doc. No. 241] The Court again

rejects these arguments.

       The Court finds there is good cause shown to amend the previous order confirming

the sale of real property located at 409 6th Avenue, Northwest, Little Falls, Minnesota in

Morrison County, Minnesota, and to direct the Clerk of Court to distribute sale proceeds.

       Based on the foregoing, and all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend Order Confirming

Sale [Doc. No. 235] is GRANTED; and

       IT IS FURTHER ORDERED THAT the sale of the real property, identified as

located at 409 6th Avenue, Northwest, Little Falls, Minnesota, and legally described as

follows:

       Lots 9, 10, 11, 12, and 13, all in Block 11 of Thayer’s Addition to the City
       of Little Falls, according to the plat thereof, and situate in Morrison, County,
       Minnesota

       to Laurie Veillette for $81,000 is confirmed. The Internal Revenue Service shall

issue a deed to Laurie Veillette for that property.



                                              2
     CASE 0:16-cv-02547-SRN-LIB Document 245 Filed 03/19/20 Page 3 of 3



      IT IS FURTHER ORDERED THAT the proceeds of the sale shall be distributed

in accordance with the Judgment and Order of Sale as follows:

        1. IRS Property Appraisal & Liquidation Specialists            $ 925.59
           (Check payable to “United States Treasury” for the costs of
           sale)

            Internal Revenue Service
            Shawn Kennedy
            801 Wabash
            Terre Haute, IN 47807


        2. Morrison County Treasurer                                $1,199.88
           (Check payable to “Morrison County Treasurer” for unpaid
           real property taxes on the subject real property)

            Morrison County Treasurer
            213 1st Ave SE
            Little Falls, MN 56345


        3. United States of America                                       $ 78,874.53
           (Check payable to “U.S. Department of Justice” for application
           to federal tax debt of William and Joni Mooney)

            William E. Thompson
            U.S. Dept. of Justice, Tax Division
            Attn: Financial Litigation Unit
            P.O. Box 310
            Washington, DC 20044


Dated: March 19, 2020

                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Court




                                           3
